IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,977



                      EX PARTE PHILLIP D. DENBOW, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. C-396-008298-0828463-A IN THE 396TH DISTRICT COURT
                       FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance, methamphetamine, and delivery of a controlled substance,

methamphetamine, and sentenced to thirty-five (35) years’ imprisonment and a $5,000 fine. The

Second Court of Appeals affirmed his conviction. Denbow v. State, No. 2-03-102-CR (Tex. App.

– Fort Worth, August 24, 2004, pet. ref’d, untimely filed).

       We remanded this application for findings of fact and conclusions of law concerning
Applicant’s contentions that his convictions were obtained in violation of double jeopardy because

he was convicted of two offenses arising from the single sale of a single controlled substance, and

that his double jeopardy claim was not barred because he did not knowingly and intelligently

relinquish his double jeopardy rights in prior proceedings.

       The trial court has entered findings of fact and conclusions of law that Applicant’s two

convictions for the single specific sale of the same quantity of methamphetamine violated his

protection against multiple punishments and that this claim is not barred from consideration because

the violation is clearly apparent from the record. The trial court recommends vacating the conviction

for delivery of a controlled substance. We find, therefore, that Applicant’s convictions violate the

Double Jeopardy Clause of the United States Constitution. We deny Applicant’s claim relating to

his conviction for possession with intent to deliver a controlled substance and grant his claim for

relief from the jeopardy-barred conviction for delivery of a controlled substance.



Delivered: August 20, 2008
Do Not Publish